"• .     ~·
   AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)



                                       UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRJCT OF CALIFORNIA

                        United States of America                               JUDGMENT IN A CRIMINAL CASE
                                                                               (For Offenses Committed.On or After November I, 1987)
                                   v.

                            Gloria Salgado-Castro                              Case Number: 3:19-mj-22230

                                                                               Stephen D Lemish
                                                                               Defendant's Attorney


   REGISTRATION NO. 16815480
   THE DEFENDANT:

       0 was found guilty to count( s)
                                              ___
    IZl pleaded guilty to count( s) 1 of Complaint
                                                         __..:..--------~----------------



              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the. following offense(s):

       Title & Section                Nature of Offense                                                          Count Number(s)
       8:1325                         ILLEGAL ENTRY (Misdemeanor)                                                1

       D The defendant has been found not guilty on count( s)
                                                                            ~--~---~-----~----~
       D Count(s)                                                               dismissed on the motion of the United States.
                       -------------~~--~



                                                   IMPRISONMENT
              The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
       imprisoned for a term of:

                                   D TIME SERVED
                                                                                  ~j'J
                                                                            l& __________ days

       IZl    Assessment: $10 WAIVED IZl Fine: WAIVED
       IZl    Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the    defendant's possession at the time of arrest upon their deportation or removal.
       D      Court recommends defendant be deported/removed with relative,                          charged in case


            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
       imposed by thisjudgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
       United States Attorney of any material change in the defendant's economic circumstances.

                                                                             Monday, June 3, 2019
                                                                             Date of Imposition of Sentence



                    DUSM.                                                    H'1Tv.O~OCK
                                                                             UNITED STATES MAGISTRATE JUDGE



       Clerk's Office Copy                                                                                                3:19-mj-22230
